Law Offices SEC ATTORNEYS, LLC Bank of America Building 980 Post Road East, 2nd Floor Westport, Connecticut 06880 1.888.760.7770 Toll Free Securities, Hedge Funds, Corporate, 1.203.222.9333 Tel Tax, International, Mergers and 1.203.226.8645 Fax Acquisitions and Related Matters www.secattorneys.com July 2, 2007 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Heartland, Inc. To Whom It May Concern: On behalf of Heartland, Inc., Commission File Number 000-27045, please find Form 8-K/A Current Report pursuant to the Securities and Exchange Act of 1934 for event requiring reportingdated April 30, 2007 describing that onHeartland, Inc.advised Meyler & Company, LLCthat it was dismissed as the Company’s independent registered public accounting firm.In addition onMay 2, 2007the Company engaged Russell Bedford Stefanou Mirchandani LLPas its new independent registered public accounting firm for the Company’s fiscal year ended December 31, 2007. If you have any questions please feel free to call me. Thank you.Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY AND IS A MEMBER OF SECURITIES ATTORNEYS INTERNATIONAL, [www.secattorneysintl.com] A GLOBAL NETWORK OF INDEPENDENT PROFESSIONAL SECURITIES, INVESTMENT BANKING AND BUSINESS LAW FIRMS, AND USES THE SEC ATTORNEYS NAME UNDER LICENSE.ALL SERVICES ARE PROVIDED INDEPENDENTLY BY MEMBER LAW FIRMS OF SECURITIES ATTORNEYS INTERNATIONAL, AND EACH MEMBER LAW FIRM IS SOLELY RESPONSIBLE FOR ITS WORK ON BEHALF OF CLIENTS.
